Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the application
2.	Claims 1-20 ae pending in this application.
Claims 1-20 have been rejected.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5.	Claim 19 recites “such as”. The term “such as” in claim 19 is a relative term which renders the claim indefinite. The term “such as” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention .


Rejections - 35 USC § 103
6. — The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

8. 	Claims 1, 2, 4, 5, 10, 14, 15, 16, 17, are rejected under 35 U.S.C. 103(a) as being unpatentable over Cargill (WO 2016/100299 A1) in view of NPL Cunningham FE (in A Review of Factors Affecting Emulsifying Characteristics of Poultry Meat.
PoultryScience.12 February 1972, Vol.51, Pages 1714-1720) and further as evidenced by NPL Meat emulsion (Under Meat Emulsions: by C. Lynn Knipe, 1987. Meat Emulsions. Proceedings of the Eighth Annual Sausage and Processed Meats Short Course. ISU Extension Service CE 2113).

9.	Regarding claim 1, Cargill discloses a process comprising comminuting meat to form a comminuted meat to make meat emulsion which  is comminuted by chopping, grinding, or flaking; paragraphs (at least in [0029], [0070] and claim 1) having particle size of less than 5 mm (particles of the comminuted meat emulsion having an average particle size of from about 0.1 to about 0.4mm; paragraph [0034]) and meat emulsion is prepared by mixing the comminuted meat with water (at least in Table1). Cargill also discloses a food grade alkaline composition (sodium carbonate solution; table1), and  a food grade salt (salt; Table 1) can be used in such a composition  to form a functionalized protein Brine having a pH In the range of from about 6.5 to about 9.5 (providing a comminuted meat emulsion having a pH of from about 6.5 to about 9.5; paragraph [0012]; claim 1).
Cargill et al. also discloses that the addition of LVIX which is an antibacterial agent for few seconds bring pH to 5.27 (at least in footnote below Table 1 e.g. LVIX is a vinegar lemon juice concentrate antibacterial agent and in [0073])  followed by immediate increase of pH to 6.46 by sodium carbonate ([0073]) which reads on claim limitation of “the mixing is carried out so that the meat is exposed to pH less than 5.3” as claimed in claim 1.
Therefore, the mixing being carried out so that the meat is not exposed to acid in a manner that would cause the pH of the meat to be less than about 5.3 (first animal muscle tissue is not exposed to acid in a manner that would cause the pH of the first animal muscle tissue to be less than about 5.3; abstract; paragraph [0010]; claim 3).  
(Additionally), it is also to be noted and as evidenced by NPL meat emulsion that pI of meat is pH range from 5.0 to 5.4 which is also the pH of meat after it has gone through rigor (at least in page 2 third paragraph, last two lines). Therefore, it is understood that the comminuted meat having pH 5.0-5.4 are treated by the method of Cargill to provide a comminuted meat emulsion having a pH of from about 6.5 to about 9.5 (at least in  paragraph [0012]; claim 1 of Cargill) in order to have better retention of water, better emulsification property etc. (at least in [0012], [0013]). However, as because starting meat has pH 5.0-5.4 which is less than 5.3, this is the reason which meets claim limitation of “the mixing is carried out so that the meat is exposed to pH less than 5.3” as claimed in claim 1. 
Cargill is silent about a process for preparing a Dried Functionalized Protein Product comprising drying the Functionalized Protein Brine to form a Dried Functionalized Protein Product.
Cunningham discloses a process for preparing a Dried Functionalized Protein Product from soluble proteins of breast and thigh meat samples which are extracted and Freeze dried to make dried Functionalized Protein Brine to form a Dried Functionalized Protein Product (at least in page 1715, right column, second paragraph; page 1718, left column, third paragraph). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Cargill by including the teaching of  Cunningham to provide, a process for preparing a Dried  Functionalized Protein Product comprising drying the Functionalized Protein Brine to form a Dried Functionalized Protein Product, as disclosed by Cunningham, in order to provide powdered food products as desired dry product in powder form.

10.	Regarding claims 2, 15, Cargill in view of Cunningham, in combination, disclose the process of claim1.
 However, Cargill et al. in view of Cunningham do not disclose the claim limitation of “where in the Dried Functionalized Protein Product when free of added starches and gums has an Emulsion Capacity of greater than 200g oil/g protein” as claimed in claims 2,15.
Cunningham discloses the Dried Functionalized Protein Product. Cunningham also discloses the product has an Emulsion Capacity of greater than 200 g oil/g protein (emulsion capacity is in the Range of 19.3 ml oil/100 mg of protein to 24.5ml oil/100 mg of protein (which is equivalent to193 ml oil/g protein to 245 ml oil/g protein and based on the density of 0.917g/ml for soybean oil, as applicant uses, emulsion capacity is equivalent to177g oil/g protein to 225g oil/g protein); Table 1, page 1715). It is understood that the disclosed product with the disclosed emulsion capacity (at least in Table 1, page 1715) which meets claimed range of emulsion capacity as claimed in claim 2 is without adding starches and gums
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Cargill by including the teaching of  Cunningham to provide, wherein the Dried Functionalized Protein Product when free of added starches and gums has an Emulsion Capacity of greater than 200 g oil/g protein, as disclosed by Cunningham, in order to provide protein products having high emulsion capacity without any gum in order to make dried functionalized protein product free of starch and gum, however, having high emulsion capacity.

11.	Regarding claim 4, Cargill and Cunningham, in combination, disclose the process of claim 1, and Cargill further discloses wherein the meat Comprises poultry meat (chicken meat; paragraphs [0022],[0070]).

12.	Regarding claim 5, Cargill and Cunningham, in combination, disclose the process of claim 1, wherein the meat is selected from chicken (at least in Cargill, chicken meat; paragraphs [0022], [0070]) and turkey meat; paragraphs [0024], [0102]).

13.	Regarding claim 10, Cargill in view of  Cunningham, in combination disclose the process of claim 1, and Cargill further discloses wherein the meat is beef (at least in  paragraphs [0022], [(0121]).

14.	Regarding claims 14, Cargill discloses a Functionalized Protein Product (meat protein emulsions; paragraphs [0069]- [0073]). 
However, a combination of Cargill and Cunningham disclose a dried Functionalized Protein Product made by the process of claim 1.

15.	Regarding claims 16, 17, Cargill discloses a process for preparing Functionalized Protein Formulation (preparing meat emulsion; table 1). 
Cargill does not disclose reconstituting the Dried Functionalized Protein Product with sufficient amount of water to form a Reconstituted Functionalized Protein Formulation having a meat content of from about 3 wt. percent to about 35wt. percent. 
However, a combination of Cargill and Cunningham disclose Dried Functionalized Protein Product (soluble proteins of breast and thigh meat samples are extracted and freeze-dried; page 1715, right column, second paragraph; page 1718, left column, third paragraph). 
Cunningham further discloses reconstituting the Dried Functionalized Protein Product (protein extracts are freeze-dehydrated and subsequently rehydrated at 100, 85, 70, 55, and 40 percent of their original moisture content; page 1718, left column, third paragraph) having a meat content of from about 3wt percent to about 35wt percent (having a protein content of 21.6 to 42.2 percent; Table 3).
 One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Cargill further by including the teaching of Cunningham  to provide, reconstituting the Dried Functionalized Protein Product having a meat content of from about 3wt percent to about 35wt percent, as disclosed by Cunningham, in order to provide protein products having high emulsion
capacity for producing protein products. 

16.	Regarding claim 17, claim 17 is a product by process claim.
The Examiner notes that these are product-by-process claims. 
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted that “no objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926. 
The courts also held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See MPEP §2113.
Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The examiner further notes that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP §2113.

17.	Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cargill (WO 2016/100299 A1) in view of NPL Cunningham FE (in A Review of Factors Affecting Emulsifying Characteristics of Poultry Meat as applied to claim 1 and further in view of NPL Ercelebi, et al. (The document entitled “Influence of hydrocolloids on phase separation and emulsion properties of whey protein isolate” in Journal of Food Engineering. May 2007. Vol. 80. Issue 2. Pages 454-459; abstract).  

18.	Regarding claim 3, both Cargill and Cunningham are silent about adding starches and gums in such a product which meets claim 3.
(Additionally), more specifically, Ercelebi discloses protein product when free of added starches and gums does not exhibit lota-Carrageenan Hydrocolloid Separation (influence of ionic and neutral hydrocolloids on phase separation, where visual phase separation was not observed in whey protein isolate/iota-carrageenan mixtures in either concentration; abstract). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Cargill to provide, protein product when free of added starches and gums does not exhibit K-Carrageenan Hydrocolloid Separation, as disclosed by Ercelebi, in order to provide functional food products.

19.	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cargill (WO 2016/100299 A1) in view of NPL Cunningham FE (in A Review of Factors Affecting Emulsifying Characteristics of Poultry Meat.
PoultryScience.12 February 1972, Vol.51, Pages 1714-1720) as applied to claim 4 and further in view of Buckley, et al. US 5,071,665. 

20.	Regarding claim 6, Cargill and NPL Cunningham FE, disclose the process of claims 4-5, but Cargill does not disclose wherein the Dried Functionalized Protein Product when free of added starches and gums has a Gel Hardness of greater than 90g, or has a Gel Hardness of from about 90g to about 300g, or from about 90g to about 200g, or from about 90g to about 150g. 
However, they do not specifically disclose the claimed inventio of claim 6. 
Buckley discloses free of added starches and gums and gel hardness of greater than 90g (when propylene glycol alginate (gum) addition step was omitted, the rendered pig skin had a gel strength value of 180g; column 10, lines 19-20; column 12, lines 28-29).
 One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Cargill to include the teaching of Buckley et al., to provide, free of added starches and gums and gel hardness of greater than 90g, as disclosed by Buckley, in order to provide functional food products for consumer use.

21.	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cargill (WO 2016/100299 A1) in view of NPL Cunningham FE (in A Review of Factors Affecting Emulsifying Characteristics of Poultry Meat.
PoultryScience.12 February 1972, Vol.51, Pages 1714-1720) as applied to claim 4 and further in view of Mazza, et al. USPN 6,261,629 B1.

22.	Regarding claim 7, Cargill and NPL Cunningham FE disclose the process of claim 4, but Cargill does not disclose wherein the Dried Functionalized Protein Product when free of added starches and gums has a Foaming Capacity of greater than 60 ml foam/g protein. However, Staackmann discloses Dried Functionalized Protein Product (bland and defibritlated meat protein was spray dried to a smooth soft powder; column 4, lines 33-34). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Cargill to include the teaching of Staackmann, in order to provide meat protein fortified food products (Staackmann; column 2, lines 31-37). 
Mazza discloses free of added starches and gums has a Foaming
Capacity of greater than 60 ml foam/g protein (water-soluble free flowing protein product, substantially free from starch, and having a foaming capacity of about 150 to about 800 mm/g (which is equivalent to 15 to 80 ml/g), and no gums are added; column 3, lines 46-48, 57).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Cargill to include the teaching of Mazza et al., to provide, free of added starches and gums has a Foaming Capacity of greater than 60 ml foam/g protein, as disclosed by Mazza, in order to provide functional food products having optimal (enhanced) foaming capacity characteristics in the final product.

23.	Claims 8,9, 11, 12, are rejected under 35 U.S.C. 103(a) as being unpatentable over Cargill (WO 2016/100299 A1) in view of NPL Cunningham FE (in A Review of Factors Affecting Emulsifying Characteristics of Poultry Meat.
PoultryScience.12 February 1972, Vol.51, Pages 1714-1720) as applied to claims 4, and 10, and further in view of Mazza as evidenced by the document entitled “Effects of shear rates on rheology, foaming properties and protein structure of egg white: structure-function relationships” by Lechevalier, et al. (hereinafter ‘Lechevalier’).

24.	Regarding claim 8, Cargill and NPL Cunningham FE disclose the process of claims 4-5.
But they do not disclose wherein the Dried Functionalized Protein Product when free of added starches and gums has a Viscosity of greater than 3 Pa s when measured at a shear rate of 0.1 1/s. 
Mazza discloses free of added starches and gums has a viscosity of greater than 3 Pa s (water-soluble free flowing protein product, substantially free from starch, and having a viscosity of about 1 to about 10 Pa.s, and no gums are added; column 3, lines 55-56) (as evidenced by Lechevalier viscosity of proteins can be measured at shear rate of 0.1 1/s; figure 2). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Cargill to include the teaching of   Mazza et al., in order to provide, free of added starches and gums has a viscosity of greater than 3 Pa.s when measured at a shear rate of 0.1 1/s, in view of Mazza, in order to provide optimal viscosities for producing functional food products.

25.	Regarding  claim 9, Cargill and NPL Cunningham FE in combination, disclose the process of claims 4-5.
But  they do not disclose wherein the Dried Functionalized Protein Product when free of added starches and gums has a Viscosity of greater than 0.3 Pas when measured at a shear rate of 1.0 1/s. 
Mazza discloses free of added starches and gums has a viscosity of greater than 3 Pa s (water-soluble free flowing protein product, substantially free from starch, and having a viscosity of about 1 to about 10 Pa.s, and no gums are added; column 3, lines 55-56) (as evidenced by Lechevalier viscosity of proteins can be measured at shear rate of 1 1/s; figure 2).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to  modify Cargill to include the teaching of Mazza et al.   in order to provide, free of added starches and gums has a viscosity of greater than 0.3 Pa.s when measured at a shear rate of 0.1 1/s, in view of Mazza, in order to provide optimal viscosities for producing functional food products.

26.	Regarding  claim 11, Cargill and NPL Cunningham FE disclose the process of claim 10.
But they do  not disclose wherein the Dried Functionalized Protein Product when free of added starches and gums has a Viscosity of greater than 1 Pas when measured at a shear rate of 0.1 t/s. 
Mazza discloses free of added starches and gums has a viscosity of greater than 1 Pa s (water-soluble free flowing protein product, substantially free from starch, and having a viscosity of about 1 to about 10 Pa.s, and no gums are added; column 3, lines 55-56) (as evidenced by Lechevalier viscosity of proteins can be measured at shear rate of 0.1 1/s; figure 2).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Cargill to include the teaching of Mazza et al., to provide, free of added starches and gums has a viscosity of greater than 1 Pa.s when measured at a shear rate of 0.1 1/s, in view of Mazza, in order to provide optimal viscosities for producing functional food products.

27.	Regarding claim 12, Cargill and NPL Cunningham FE disclose the process of claim 10.
 	But they do not disclose wherein the Dried Functionalized Protein Product when free of added starches and gums has a Viscosity of greater than 0.2 Pa s when measured at a shear rate of 1 1/s
Mazza discloses free of added starches and gums has a viscosity of greater than 0.2 Pa s (water-soluble free flowing protein product, substantially free from starch, and having a viscosity of  about 1 to about 10 Pa.s, and no gums are added; column 3, lines 55-56) (as evidenced by Lechevalier viscosity of proteins can be measured at shear rate of 1 1/s; figure 2).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to  modify Cargill to include the teaching of   Mazza et al., in order to provide, free of added starches and gums has a viscosity of greater than 3 Pa.s when measured at a shear rate of 0.1 1/s, in view of Mazza, in order to provide optimal viscosities for producing functional food products.

28.	Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cargill (WO 2016/100299 A1) in view of NPL Cunningham FE (in A Review of Factors Affecting Emulsifying Characteristics of Poultry Meat. PoultryScience.12 February 1972, Vol.51, Pages 1714-1720) as applied to claim 4 and further in view of Sing et al. USPN  5773057. 

29.	Regarding claim 13, Cargill and NPL Cunningham FE disclose the process of claim 10. 
But they do not disclose wherein the Dried Functionalized Protein Product when free of added starches and gums has a Gel Hardness of greater than 400g, or has a Gel Hardness of from about 450g to about 650g, or from about 500g to about 550g. 
Singh discloses free of added starches and gums and Gel Hardness of greater than 400g (sausage products containing ground meat particles and the gel, preferably, has a gel strength of between about 2500 gms and about 30,000 gms, and Singh does not disclose adding any starches and gum; column 2, lines 33-37).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Cargill to include the teaching of Sing et al.  to provide, free of added starches and gums and Gel Hardness of greater than 400g, as disclosed by Singh, in order to provide functional food products for consumer use.

30.	Claims 18,19,20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cargill (WO 2016/100299 A1) in view of NPL Cunningham FE (in A Review of Factors Affecting Emulsifying Characteristics of Poultry Meat. PoultryScience.12 February 1972, Vol.51, Pages 1714-1720) as applied to claim 17 and further in view of Staackmann et al.

31.	As per claim 18, Cargill discloses a process of using the Functionalized Protein
Formulation (preparing meat emulsion; table 1). 
Cargill does not disclose the process of claim 18, comprising incorporating said Reconstituted Functionalized Protein Formulation into a food system selected from the group consisting of a beverage and a sauce (such as a salad dressing). 
Cargill and Cunningham do not disclose the process of using the Functionalized Protein Formulation in food selected from beverage and sauce.
 Staackmann discloses incorporating said Functionalized Protein Formulation into a food system selected from the group consisting of a sauce (such as a salad dressing) (whole wheat apple sauce cake comprising meat protein and water; column 5, lines 60-75; column 6, lines 1-10).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to  modify Cargill to include the teaching of Staackman   to provide, incorporating said Functionalized Protein Formulation into
a food system selected from the group consisting of a sauce (such as a salad dressing), as disclosed by Staackmann, in order to provide protein rich food products (Staackmann; column 2, lines 31-37).

32.	Regarding claim 19, Cargill discloses the Functionalized Protein Formulation (preparing meat emulsion; paragraph [0069], table 1). 
Cargill does not disclose the process of claim 17 wherein the meat is poultry, comprising incorporating said Reconstituted Functionalized Protein Formulation into a food system selected from the group consisting of bread and a frozen foamed dessert (such as such as ice cream, frozen custard, frozen yogurt, sorbet, and gelato). 
Staackmann discloses incorporating said Functionalized Protein Formulation into a food system selected from the group consisting bread (defibrillated meat protein powder used as an enrichment for wheat flour and baked products such as cake (bread); column 5, lines 61-65) and of a frozen foamed dessert (such as such as ice cream) (meat protein is incorporated into vanilla ice cream; column 5, lines 14-25). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Cargill to include the teaching of Staackmann to provide, incorporating said Functionalized Protein Formulation into a food system selected from the group consisting of a frozen foamed dessert (such as such as ice cream), as disclosed by Staackmann, in order to provide meat protein fortified food products (Staackmann; column 2, lines 31-37).

33.	Regarding claim 20, Cargill and Cunningham, in combination, disclose the process of claim 1, wherein the meat is selected from chicken (at least in Cargill, chicken meat; paragraphs [0022], [0070]) and turkey meat; paragraphs [0024], [0102]).

34.	Claims 1, 4-5, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cargill (WO 2016/100299 A1) in view of Staackmann, JW et al. USPN 3,062,655 and further as evidenced by NPL Meat emulsion (Under Meat Emulsions : by C. Lynn Knipe, 1987. Meat Emulsions. Proceedings of the Eighth Annual Sausage and Processed Meats Short Course. ISU Extension Service CE 2113).

35.	Regarding claim 1, Cargill discloses a process comprising comminuting meat to form a comminuted meat to make meat emulsion which  is comminuted by chopping, grinding, or flaking; paragraphs (at least in [0029], [0070] and claim 1) having particle size of less than 5mm (particles of the comminuted meat emulsion having an average particle size of from about 0.1 to about 0.4mm; paragraph [0034]) and meat emulsion is prepared by  mixing the comminuted meat with water (at least in Table1). Cargill also discloses a food grade alkaline composition (sodium carbonate solution; table1), and  a food grade salt (salt; Table 1) can be used in such a composition  to form a functionalized protein Brine having a pH In the range of from about 6.5 to about 9.5 (providing a comminuted meat emulsion having a pH of from about 6.5 to about 9.5; paragraph [0012]; claim 1), the mixing being carried out so that the meat is not exposed to acid in a manner that would cause the pH of the meat to be less than about 5.3 (first animal muscle tissue is not exposed to acid in a manner that would cause the pH of the first animal muscle tissue to be less than about 5.3; abstract; paragraph [0010]; claim 3).
It is to be noted and as evidenced by NPL meat emulsion that pI of meat is pH range from 5.0 to 5.4 which is also the pH of meat after it has gone through rigor (at least in page 2 third paragraph, last two lines). Therefore, it is understood that the comminuted meat having pH 5.0-5.4 are treated by the method of Cargill to provide a comminuted meat emulsion having a pH of from about 6.5 to about 9.5 (at least in  paragraph [0012]; claim 1 of Cargill) in order to have better retention of water, better emulsification property etc. (at least in [0012], [0013]). However, as because starting meat has pH 5.0-5.4 which is less than 5.3, this is the reason which meets claim limitation of “the mixing is carried out so that the meat is exposed to pH less than 5.3” as claimed in claim 1.
Cargill is silent about a process for preparing a Dried Functionalized Protein Product comprising drying the Functionalized Protein Brine to form a Dried Functionalized Protein Product.
However, Staackmann discloses a process for preparing a Dried Functionalized Protein Product comprising drying the Functionalized Protein Brine to form a Dried Functionalized Protein Product (bland and defibrillated meat protein was spray dried to a smooth soft powder; column 4, lines 33-34). 
 One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to  modify Cargill to include the teaching of Staackmann et al. to provide, a process for preparing a Dried Functionalized Protein Product comprising drying the Functionalized Protein Brine to form a Dried Functionalized Protein Product, as disclosed by Staackmann, in order to provide meat protein fortified food products (Staackmann; column 2, lines 31-37).

36.	Regarding claim 4, Cargill and Staackmann, in combination, disclose the process of claim 1, and Cargill further discloses wherein the meat comprises poultry meat (chicken meat; paragraphs ([0022], [0070]). 

37.	Regarding claim 5, Cargill and Staackmann, in combination, disclose the process of claim 1, wherein the meat is selected from chicken (chicken meat; paragraphs [0022], [0070}) and turkey (Turkey meat; paragraphs [0024], [0102]).

38.	 Regarding claim 10, Cargill and Staackmann, in combination disclose the process of claim 1, and Cargill further discloses wherein the meat
is beef (beef; paragraphs [0022], [0121]).

39.	Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cargill (WO 2016/100299 A1) in view of Staackmann, JW et al. USPN 3,062,655 as applied to claim 1 and further in view of NPL Ercelebi, et al. (The document entitled “Influence of hydrocolloids on phase separation and emulsion properties of whey protein isolate” in Journal of Food Engineering. May 2007. Vol. 80. Issue 2. Pages 454-459; abstract). 

40.	Regarding claim 3, Cargill is silent about adding starches and gums in such a product which meets claim 3. Therefore, the modified product of Cargill et al. in view of Staackmann are free of added starch as claimed in claim 3.
(Additionally), more specifically, Ercelebi discloses protein product when free of added starches and gums does not exhibit lota-Carrageenan Hydrocolloid Separation (influence of ionic and neutral hydrocolloids on phase separation, where visual phase separation was not observed in whey protein isolate/iota-carrageenan mixtures in either concentration; abstract). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Cargill to provide, protein product when free of added starches and gums does not exhibit K-Carrageenan Hydrocolloid Separation, as disclosed by Ercelebi, in order to provide functional food products.

41.	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cargill (WO 2016/100299 A1) in view of Staackmann, JW et al. USPN 3,062,655 as applied to claim 4 and further in view of Buckley, et al. US 5,071,665. 

42.	Regarding claim 6, Cargill and Staackmann, in combination, disclose the process of claims 4-5, but Cargill does not disclose wherein the Dried Functionalized Protein Product when free of added starches and gums has a Gel Hardness of greater than 90g, or has a Gel Hardness of from about 90g to about 300g, or from about 90g to about 200g, or from about 90g to about 150g. 
However, Staackmann discloses Dried Functionalized Protein Product (bland and defibrillated meat protein was spray dried to a smooth soft powder; column 4,
lines 33-34). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Cargill to include the teaching of Staacmann et al. to provide, Dried Functionalized Protein Product, as disclosed by Staackmann, in order to provide meat protein fortified food products (Staackmann; column 2, lines 31-37). 
Buckley discloses free of added starches and gums and gel hardness of greater than 90g (when propylene glycol alginate (gum) addition step was omitted, the rendered pig skin had a gel strength value of 180g; column 10, lines 19-20; column 12, lines 28-29). One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Cargill to include the teaching of Buckley et al., to provide, free of added starches and gums and gel hardness of greater than 90g, as disclosed by Buckley, in order to provide functional food products for consumer use.

43.	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cargill (WO 2016/100299 A1) in view of Staackmann, JW et al. USPN 3,062,655 as applied to claim 4 and further in view of Mazza, et al. USPN 6,261,629 B1.

44.	Regarding claim 7, Cargill and Staackmann, in combination, disclose the process of claim 4, but Cargill does not disclose wherein the Dried Functionalized Protein Product when free of added starches and gums has a Foaming Capacity of greater than 60 ml foam/g protein. However, Staackmann discloses Dried Functionalized Protein Product (bland and defibritlated meat protein was spray dried to a smooth soft powder; column 4, lines 33-34). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Cargill to include the teaching of Staackmann, in order to provide meat protein fortified food products (Staackmann; column 2, lines 31-37). 
Mazza discloses free of added starches and gums has a Foaming
Capacity of greater than 60 ml foam/g protein (water-soluble free flowing protein product, substantially free from starch, and having a foaming capacity of about 150 to about 800 mm/g (which is equivalent to 15 to 80 ml/g), and no gums are added; column 3, lines 46-48, 57).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Cargill to include the teaching of Mazza et al., to provide, free of added starches and gums has a Foaming Capacity of greater than 60 ml foam/g protein, as disclosed by Mazza, in order to provide functional food products having optimal (enhanced) foaming capacity characteristics in the final product.

45.	Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cargill (WO 2016/100299 A1) in view of Staackmann, JW et al. USPN 3,062,655 as applied to claim 10 and further in view of Sing et al. USPN  5773057. 

46.	Regarding claim 13, Cargill and Staackmann, in combination disclose the process of claim 10, but Cargill does not disclose wherein the Dried Functionalized Protein Product when free of added starches and gums has a Gel Hardness of greater than 400g, or has a Gel Hardness of from about 450g to about 650g, or from about 500g to about 550g. However, Staackmann discloses Dried Functionalized Protein Product (bland and defibrillated meat protein was spray dried to a smooth soft powder; column 4, lines 33-34). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Cargill to include the teaching of Staackmann et al.  to provide, Dried Functionalized Protein Product, as disclosed by Staackmann, in order to provide meat protein fortified food products (Staackmann; column 2, lines 31-37).
Singh discloses free of added starches and gums and Gel Hardness of greater than 400g (sausage products containing ground meat particles and the gel, preferably, has a gel strength of between about 2500 gms. and about 30,000 gms, and Singh does not disclose adding any starches and gum; column 2, lines 33-37).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Cargill to include the teaching of Sing et al.  to provide, free of added starches and gums and Gel Hardness of greater than 400g, as disclosed by Singh, in order to provide functional food products for consumer use.


47.	Claims 8, 9, 11, 12, are rejected under 35 U.S.C. 103(a) as being unpatentable over Cargill (WO 2016/100299 A1) in view of Staackmann as applied to claims 4 and 10, and further in view of Mazza as evidenced by the document entitled “Effects of shear rates on rheology, foaming properties and protein structure of egg white: structure-function relationships” by Lechevalier, et al. (nereinafter ‘Lechevalier’).

48.	Regarding claim 8, Cargill and Staackmann, in combination, disclose the process of claims 4-5, but Cargill does not disclose wherein
the Dried Functionalized Protein Product when free of added starches and gums has a Viscosity of greater than 3 Pa s when measured at a shear rate of 0.1 1/s. However, Staackmann discloses Dried Functionalized Protein Product (bland and defibrillated meat protein was spray dried to a smooth soft powder; column 4, lines 33-34).
Mazza discloses free of added starches and gums has a viscosity of greater than 3 Pa s (water-soluble free flowing protein product, substantially free from starch, and having a viscosity of about 1 to about 10 Pa.s, and no gums are added; column 3, lines 55-56) (as evidenced by Lechevalier viscosity of proteins can be measured at shear rate of 0.1 1/s; figure 2). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Cargill to include the teaching of   Mazza et al., in order to provide, free of added starches and gums has a viscosity of greater than 3 Pa.s when measured at a shear rate of 0.1 1/s, in view of Mazza, in order to provide optimal viscosities for producing functional food products.

49.	Regarding claim 9, Cargill and Staackmann, in combination, disclose the process of claims 4-5, but Cargill does not disclose wherein the Dried Functionalized Protein Product when free of added starches and gums has a Viscosity of greater than 0.3 Pas when measured at a shear rate of 1.0 1/s. However, Staackmann discloses Dried Functionalized Protein Product (bland and defibrillated meat protein was spray dried to a smooth soft powder; column 4, lines 33-34).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to  modify Cargill to include the teaching of   Staackmann et al.
 Mazza discloses free of added starches and gums has a viscosity of greater than 3 Pa s (water-soluble free flowing protein product, substantially free from starch, and having a viscosity of about 1 to about 10 Pa.s, and no gums are added; column 3, lines 55-56) (as evidenced by Lechevalier viscosity of proteins can be measured at shear rate of 1 1/s; figure 2). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to  modify Cargill to include the teaching of Mazza et al.   in order to provide, free of added starches and gums has a viscosity of greater than 0.3 Pa.s when measured at a shear rate of 0.1 1/s, in view of Mazza, in order to provide optimal viscosities for producing functional food products.

50.	Regarding claim 11, Cargill and Staackmann, in combination disclose the process of claim 10, but Cargill does not disclose wherein the Dried Functionalized Protein Product when free of added starches and gums has a Viscosity of greater than 1 Pas when measured at a shear rate of 0.1 t/s. However, Staackmann discloses Dried Functionalized Protein Product (bland and defibrillated meat protein was
spray dried to a smooth soft powder; column 4, lines 33-34). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to  modify Cargill to include the teaching of  Staackmann et al., to provide, Dried Functionalized Protein Product, as disclosed by Staackmann, in order to provide meat protein fortified food products (Staackmann; column 2, lines 31-37). Mazza discloses free of added starches and gums has a
viscosity of greater than 1 Pa s (water-soluble free flowing protein product, substantially free from starch, and having a viscosity of about 1 to about 10 Pa.s, and no gums are added; column 3, lines 55-56) (as evidenced by Lechevalier viscosity of proteins can be measured at shear rate of 0.1 1/s; figure 2). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to  modify Cargill to include the teaching of  Mazza et al., to provide, free of added starches and gums has a viscosity of greater than 1 Pa.s when measured at a shear rate of 0.1 1/s, in view of Mazza, in order to provide optimal viscosities for producing functional
food products.

51.	Regarding claim 12, Cargill and Staackmann, in combination disclose the process of claim 10, but Cargill does not disclose wherein the Dried Functionalized Protein Product when free of added starches and gums has a Viscosity of greater than 0.2 Pa s when measured at a shear rate of 1 1/s. However, Staackmann discloses Dried Functionalized Protein Product (bland and defibrillated meat protein was
spray dried to a smooth soft powder; column 4, lines 33-34). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to  modify Cargill to include the teaching of  Staackmann et al., to provide, Dried Functionalized Protein Product, as disclosed by Staackmann, in order to provide meat protein fortified food products (Staackmann; column 2, lines 31-37). Mazza discloses free of added starches and gums has a
viscosity of greater than 0.2 Pa s (water-soluble free flowing protein product, substantially free from starch, and having a viscosity of  about 1 to about 10 Pa.s, and no gums are added; column 3, lines 55-56) (as evidenced by Lechevalier viscosity of proteins can be measured at shear rate of 1 1/s; figure 2).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to  modify Cargill to include the teaching of   Mazza et al., in order to provide, free of added starches and gums has a viscosity of greater than 3 Pa.s when measured at a shear rate of 0.1 1/s, in view of Mazza, in order to provide optimal viscosities for producing functional food products.

Conclusion
52.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792